UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01608 Franklin High Income Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 5/31 Date of reporting period: 8/31/15 Item 1. Schedule of Investments. Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) Franklin High Income Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 0.1% Consumer Services 0.0% † a,b Station Casinos Inc., wts., 6/17/18 United States 136,789 $ 213,390 Materials 0.0% † a Verso Corp. United States 113,176 27,162 Transportation 0.1% a CEVA Holdings LLC United Kingdom 3,364 2,186,743 Total Common Stocks and Other Equity Interests (Cost $5,554,227) 2,427,295 Convertible Preferred Stocks 0.1% Transportation 0.1% a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 134 120,600 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 7,283 4,733,703 Total Convertible Preferred Stocks (Cost $11,036,794) 4,854,303 Principal Amount * Corporate Bonds 93.7% Automobiles & Components 2.0% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 55,000,000 54,828,125 The Goodyear Tire & Rubber Co., senior note, 8.25%, 8/15/20 United States 10,000,000 10,462,500 6.50%, 3/01/21 United States 25,200,000 26,768,700 c International Automotive Components Group SA, senior secured note, 144A, 9.125%, 6/01/18 United States 15,000,000 15,421,875 107,481,200 Banks 4.7% d Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 55,000,000 58,162,500 CIT Group Inc., senior note, 5.25%, 3/15/18 United States 9,000,000 9,371,250 5.375%, 5/15/20 United States 21,550,000 22,573,625 5.00%, 8/15/22 United States 33,650,000 34,280,937 d Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 47,600,000 46,231,500 d JPMorgan Chase & Co., junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 40,000,000 39,700,000 junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 10,400,000 10,153,000 junior sub. note, X, 6.10% to 10/01/24, FRN thereafter, Perpetual United States 5,000,000 4,998,400 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 15,000,000 16,218,750 5.125%, 5/28/24 United Kingdom 13,900,000 14,082,438 255,772,400 Capital Goods 2.9% c Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 9,100,000 6,267,625 c Bombardier Inc., senior bond, 144A, 7.50%, 3/15/25 Canada 63,000,000 47,722,500 c CBC Ammo LLC/CBC FinCo Inc., senior note, 144A, 7.25%, 11/15/21 Brazil 25,000,000 23,484,375 c DigitalGlobe Inc., senior note, 144A, 5.25%, 2/01/21 United States 22,000,000 21,230,000 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 14,000,000 12,285,000 Terex Corp., senior note, 6.00%, 5/15/21 United States 5,000,000 5,075,000 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 9,500,000 9,333,750 c senior sub. bond, 144A, 6.50%, 5/15/25 United States 4,200,000 4,147,500 senior sub. note, 6.00%, 7/15/22 United States 9,400,000 9,247,250 c Zachry Holdings Inc., senior note, 144A, 7.50%, 2/01/20 United States 20,000,000 20,050,000 158,843,000 Commercial & Professional Services 0.9% c Anna Merger Sub Inc., senior note, 144A, 7.75%, 10/01/22 United States 20,000,000 19,862,400 b,e Goss Graphic Systems Inc., senior sub. note, 12.25%, 11/19/05 United States 9,053,899 905 IHS Inc., senior note, 5.00%, 11/01/22 United States 10,700,000 10,860,500 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) (continued) United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States Consumer Durables & Apparel 3.2% D.R. Horton Inc., senior note, 3.75%, 3/01/19 United States 4.00%, 2/15/20 United States KB Home, senior bond, 7.50%, 9/15/22 United States senior note, 4.75%, 5/15/19 United States senior note, 7.00%, 12/15/21 United States M/I Homes Inc., senior note, 8.625%, 11/15/18 United States c Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States 5.875%, 4/15/23 United States 5.625%, 3/01/24 United States Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States Visant Corp., senior note, 10.00%, 10/01/17 United States Consumer Services 4.2% c 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada senior secured note, first lien, 144A, 4.625%, 1/15/22 Canada c 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States e Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 9.00%, 2/15/20 United States c,e Fontainebleau Las Vegas, senior secured note, first lien, 144A, 11.00%, 6/15/15 United States c International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States senior secured note, 144A, 6.25%, 2/15/22 United States MGM Resorts International, senior note, 6.875%, 4/01/16 United States 6.625%, 12/15/21 United States 6.00%, 3/15/23 United States c Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau Diversified Financials 3.4% AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 4.25%, 7/01/20 Netherlands 5.00%, 10/01/21 Netherlands 4.625%, 7/01/22 Netherlands Ally Financial Inc., senior note, 5.50%, 2/15/17 United States E*TRADE Financial Corp., senior note, 5.375%, 11/15/22 United States 4.625%, 9/15/23 United States Navient Corp., senior note, 5.50%, 1/15/19 United States 4.875%, 6/17/19 United States 5.00%, 10/26/20 United States 5.875%, 3/25/21 United States c Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.875%, 3/15/22 United States c OneMain Financial Holdings Inc., senior note, 144A, 7.25%, 12/15/21 United States Energy 18.3% c,e Alpha Natural Resources Inc., second lien, 144A, 7.50%, 8/01/20 United States c American Energy-Permian Basin LLC/AEPB Finance Corp., senior note, 144A, 7.375%, 11/01/21 United States Atlas Energy Holdings Operating Co. LLC/Atlas Resource Finance Corp., senior note, 7.75%, 1/15/21 United States 9.25%, 8/15/21 United States BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States California Resources Corp., senior bond, 6.00%, 11/15/24 United States Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) (continued) senior note, 5.50%, 9/15/21 United States c Calumet Specialty Products Partners LP/Calumet Finance Co., senior note, 144A, 7.75%, 4/15/23 United States CGG SA, senior note, 7.75%, 5/15/17 France 6.50%, 6/01/21 France 6.875%, 1/15/22 France Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 8.25%, 9/01/21 United States 7.625%, 11/15/22 United States CHC Helicopter SA, senior note, 9.375%, 6/01/21 Canada senior secured note, first lien, 9.25%, 10/15/20 Canada Chesapeake Energy Corp., senior note, 6.625%, 8/15/20 United States 4.875%, 4/15/22 United States 5.75%, 3/15/23 United States Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States Compressco Partners LP/Finance Corp., senior note, 7.25%, 8/15/22 United States CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States c 144A, 8.00%, 4/01/23 United States c Crestwood Midstream Partners LP/Crestwood Midstream Finance Corp., senior note, 144A, 6.25%, 4/01/23 United States c Drill Rigs Holdings Inc., secured note, 144A, 6.50%, 10/01/17 United States Energy Transfer Equity LP, senior bond, 5.875%, 1/15/24 United States senior note, first lien, 7.50%, 10/15/20 United States senior secured bond, first lien, 5.50%, 6/01/27 United States Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States senior note, 7.50%, 12/15/21 United States senior note, 6.875%, 3/15/24 United States c senior secured note, second lien, 144A, 11.00%, 3/15/20 United States c EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom EPL Oil & Gas Inc., senior note, 8.25%, 2/15/18 United States c Ferrellgas LP/Ferrellgas Finance Corp., senior note, 144A, 6.75%, 6/15/23 United States Goodrich Petroleum Corp., c second lien, 144A, 8.00%, 3/15/18 United States f senior note, 8.875%, 3/15/19 United States Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States senior note, 8.875%, 5/15/21 United States c senior secured note, third lien, 144A, 13.00%, 2/15/22 United States c Kinder Morgan Inc., senior secured bond, first lien, 144A, 5.625%, 11/15/23 United States Linn Energy LLC/Finance Corp., senior note, 6.50%, 5/15/19 United States 6.25%, 11/01/19 United States 8.625%, 4/15/20 United States 7.75%, 2/01/21 United States 6.50%, 9/15/21 United States Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States Memorial Production Partners LP/Memorial Production Finance Corp., senior note, 7.625%, 5/01/21 United States 6.875%, 8/01/22 United States Memorial Resource Development Corp., senior note, 5.875%, 7/01/22 United States Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States c Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States Oasis Petroleum Inc., senior note, 6.875%, 3/15/22 United States c Ocean Rig UDW Inc., senior note, 144A, 7.25%, 4/01/19 United States Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States senior secured note, first lien, 7.50%, 11/01/19 United States Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) (continued) PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States Peabody Energy Corp., c second lien, 144A, 10.00%, 3/15/22 United States senior note, 6.50%, 9/15/20 United States senior note, 6.25%, 11/15/21 United States Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States QEP Resources Inc., senior note, 5.375%, 10/01/22 United States 5.25%, 5/01/23 United States c,e,g Quicksilver Resources Inc., secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States first lien, 5.625%, 4/15/23 United States c senior secured note, first lien, 144A, 5.625%, 3/01/25 United States Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 6.125%, 1/15/23 United States c Triangle USA Petroleum Corp., senior note, 144A, 6.75%, 7/15/22 United States c Ultra Petroleum Corp., senior bond, 144A, 6.125%, 10/01/24 United States Vanguard Natural Resources LLC/Finance Corp., senior note, 7.875%, 4/01/20 United States W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States WPX Energy Inc., senior note, 6.00%, 1/15/22 United States 8.25%, 8/01/23 United States Food, Beverage & Tobacco 3.3% Cott Beverages Inc., senior note, 6.75%, 1/01/20 United States c Dole Food Co. Inc., senior secured note, 144A, 7.25%, 5/01/19 United States c JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States senior note, 144A, 8.25%, 2/01/20 United States senior note, 144A, 7.25%, 6/01/21 United States Post Holdings Inc., senior note, 7.375%, 2/15/22 United States c 144A, 6.75%, 12/01/21 United States c 144A, 6.00%, 12/15/22 United States c 144A, 7.75%, 3/15/24 United States c Smithfield Foods Inc., senior note, 144A, 5.25%, 8/01/18 United States 5.875%, 8/01/21 United States Health Care Equipment & Services 6.1% Alere Inc., senior note, 7.25%, 7/01/18 United States senior sub. note, 6.50%, 6/15/20 United States CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States senior note, 7.125%, 7/15/20 United States senior note, 6.875%, 2/01/22 United States senior secured note, 5.125%, 8/01/21 United States senior secured note, first lien, 5.125%, 8/15/18 United States DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States senior bond, 5.00%, 5/01/25 United States senior note, 5.75%, 8/15/22 United States HCA Inc., senior bond, 5.375%, 2/01/25 United States senior note, 5.875%, 5/01/23 United States senior secured bond, first lien, 5.875%, 3/15/22 United States senior secured bond, first lien, 5.25%, 4/15/25 United States senior secured note, first lien, 5.00%, 3/15/24 United States c Hologic Inc., senior note, 144A, 5.25%, 7/15/22 United States Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) (continued) senior note, 5.00%, 3/01/19 United States senior note, 5.50%, 3/01/19 United States senior note, 8.125%, 4/01/22 United States senior note, 6.75%, 6/15/23 United States Materials 10.6% ArcelorMittal, senior note, 6.25%, 3/01/21 Luxembourg 6.125%, 6/01/25 Luxembourg c Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg senior note, 144A, 7.00%, 11/15/20 Luxembourg senior note, 144A, 6.00%, 6/30/21 Luxembourg g senior secured note, 144A, FRN, 3.286%, 12/15/19 Luxembourg c Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia c Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico c Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico c The Chemours Co., senior bond, 144A, 7.00%, 5/15/25 United States senior note, 144A, 6.625%, 5/15/23 United States c Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada c First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 7.00%, 2/15/21 Canada c FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia Novelis Inc., senior note, 8.75%, 12/15/20 Canada c Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 5.875%, 8/15/23 United States c Platform Specialty Products Corp., senior note, 144A, 6.50%, 2/01/22 United States c Rain CII Carbon LLC/CII Carbon Corp., second lien, 144A, 8.25%, 1/15/21 United States Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States senior note, 8.50%, 5/15/18 United States senior note, 9.00%, 4/15/19 United States senior note, 9.875%, 8/15/19 United States senior note, 8.25%, 2/15/21 United States senior secured note, 7.875%, 8/15/19 United States c Sealed Air Corp., senior bond, 144A, 5.50%, 9/15/25 United States Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States senior note, 5.125%, 10/01/21 United States c Univar USA Inc., senior note, 144A, 6.75%, 7/15/23 United States c U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, senior note, 144A, 7.375%, 5/01/21 United States Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States Media 9.5% CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States senior bond, 5.125%, 2/15/23 United States c senior bond, 144A, 5.375%, 5/01/25 United States senior note, 6.50%, 4/30/21 United States Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States senior note, 6.50%, 11/15/22 United States senior sub. note, 7.625%, 3/15/20 United States senior sub. note, 7.625%, 3/15/20 United States CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 5.25%, 6/01/24 United States DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) (continued) senior note, 7.125%, 2/01/16 United States 5,000,000 5,081,250 senior note, 5.875%, 7/15/22 United States 30,000,000 28,443,900 senior note, 5.875%, 11/15/24 United States 20,000,000 18,275,000 Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States 10,000,000 10,500,000 senior note, 5.125%, 10/15/19 United States 10,000,000 10,350,000 senior note, 5.125%, 7/15/20 United States 15,000,000 15,562,500 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 40,000,000 35,350,000 senior secured note, first lien, 9.00%, 9/15/22 United States 18,300,000 16,081,125 c Live Nation Entertainment Inc., senior note, 144A, 7.00%, 9/01/20 United States 7,100,000 7,561,500 5.375%, 6/15/22 United States 8,600,000 8,664,500 c Radio One Inc., senior sub. note, 144A, 9.25%, 2/15/20 United States 20,000,000 17,900,000 c Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 34,200,000 35,311,500 5.375%, 4/15/25 United States 13,400,000 13,266,000 c Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany 25,000,000 25,687,500 c Univision Communications Inc., senior secured bond, first lien, 144A, 6.75%, 9/15/22 United States 15,000,000 15,918,750 senior secured note, first lien, 144A, 5.125%, 5/15/23 United States 5,000,000 4,950,000 senior secured note, first lien, 144A, 5.125%, 2/15/25 United States 17,700,000 17,213,250 c Videotron Ltd., senior bond, 144A, 5.375%, 6/15/24 Canada 14,800,000 15,096,000 c Virgin Media Secured Finance PLC, senior secured bond, 144A, 5.25%, 1/15/26 United Kingdom 20,000,000 19,462,500 senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 25,000,000 25,437,500 senior secured note, first lien, 144A, 5.375%, 4/15/21 United Kingdom 9,810,000 10,092,037 c VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile 15,000,000 14,812,500 517,056,375 Pharmaceuticals, Biotechnology & Life Sciences 4.1% c AMAG Pharmaceuticals Inc., senior note, 144A, 7.875%, 9/01/23 United States 14,700,000 15,124,830 c Concordia Healthcare Corp., senior note, 144A, 7.00%, 4/15/23 Canada 19,600,000 20,287,960 c Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 20,900,000 21,579,250 senior note, 144A, 6.00%, 7/15/23 United States 13,700,000 14,282,250 Grifols Worldwide Operations Ltd., senior note, 5.25%, 4/01/22 United States 16,300,000 16,605,625 c Horizon Pharma Financing Inc., senior note, 144A, 6.625%, 5/01/23 United States 9,000,000 9,326,250 c Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 17,300,000 17,213,500 Par Pharmaceutical Cos. Inc., senior note, 7.375%, 10/15/20 United States 20,000,000 21,310,000 c Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 12,500,000 12,906,250 senior note, 144A, 7.50%, 7/15/21 United States 15,400,000 16,574,250 senior note, 144A, 5.625%, 12/01/21 United States 15,000,000 15,375,000 c VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 42,600,000 44,517,000 225,102,165 Real Estate 0.7% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 37,000,000 37,277,500 Retailing 1.3% c Argos Merger Sub Inc., senior note, 144A, 7.125%, 3/15/23 United States 12,700,000 13,335,000 c Dollar Tree Inc., senior note, 144A, 5.25%, 3/01/20 United States 2,800,000 2,947,000 5.75%, 3/01/23 United States 12,500,000 13,156,250 c Netflix Inc., senior bond, 144A, 5.875%, 2/15/25 United States 15,600,000 16,282,500 senior note, 144A, 5.50%, 2/15/22 United States 24,600,000 25,338,000 71,058,750 Software & Services 2.8% c BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 45,000,000 36,956,250 First Data Corp., senior bond, 12.625%, 1/15/21 United States 10,000,000 11,512,500 senior note, 11.25%, 1/15/21 United States 9,676,000 10,716,170 c senior secured bond, second lien, 144A, 8.25%, 1/15/21 United States 37,000,000 39,035,000 c Infor (U.S.) Inc., senior note, 144A, 6.50%, 5/15/22 United States 40,000,000 37,600,000 Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) (continued) Sterling International Inc., senior note, 11.00%, 10/01/19 United States 19,075,000 19,885,688 155,705,608 Technology Hardware & Equipment 1.9% c Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 20,000,000 21,425,000 c Blackboard Inc., senior note, 144A, 7.75%, 11/15/19 United States 30,000,000 27,000,000 c,h CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 8,000,000 8,340,000 c CommScope Inc., senior bond, 144A, 5.50%, 6/15/24 United States 7,000,000 6,825,000 senior note, 144A, 5.00%, 6/15/21 United States 15,000,000 14,943,750 c CommScope Technologies Finance LLC, senior bond, 144A, 6.00%, 6/15/25 United States 10,200,000 9,945,000 c Plantronics Inc., senior note, 144A, 5.50%, 5/31/23 United States 17,900,000 18,034,250 106,513,000 Telecommunication Services 9.3% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 6,300,000 6,134,625 c senior bond, 144A, 5.625%, 4/01/25 United States 17,800,000 15,962,150 senior note, 5.80%, 3/15/22 United States 30,000,000 28,837,500 c Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 18,000,000 16,762,500 c Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 24,400,000 22,387,000 6.75%, 3/01/23 Bermuda 8,100,000 7,466,539 Frontier Communications Corp., senior bond, 7.625%, 4/15/24 United States 5,700,000 5,172,750 senior note, 8.75%, 4/15/22 United States 1,500,000 1,485,000 senior note, 7.125%, 1/15/23 United States 7,100,000 6,446,800 senior note, 7.875%, 1/15/27 United States 23,000,000 19,665,000 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 20,000,000 17,600,000 senior bond, 5.50%, 8/01/23 Luxembourg 15,000,000 13,265,625 senior note, 7.25%, 10/15/20 Luxembourg 15,000,000 14,475,000 senior note, 7.50%, 4/01/21 Luxembourg 30,000,000 29,175,000 c Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 30,000,000 30,600,000 b,e RSL Communications PLC, senior discount note, 10.125%, 3/01/08 United Kingdom 44,500,000 — senior note, 12.00%, 11/01/08 United Kingdom 6,250,000 — Sprint Communications Inc., senior note, 8.375%, 8/15/17 United States 25,000,000 26,637,750 6.00%, 11/15/22 United States 7,500,000 6,768,750 c 144A, 9.00%, 11/15/18 United States 55,000,000 61,393,750 c 144A, 7.00%, 3/01/20 United States 9,800,000 10,434,060 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 4,700,000 4,529,625 senior bond, 7.125%, 6/15/24 United States 10,900,000 10,137,000 senior note, 7.625%, 2/15/25 United States 27,000,000 25,261,875 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 7,400,000 7,622,000 senior bond, 6.375%, 3/01/25 United States 22,400,000 22,904,000 senior note, 6.542%, 4/28/20 United States 11,700,000 12,226,500 senior note, 6.633%, 4/28/21 United States 9,000,000 9,427,500 senior note, 6.125%, 1/15/22 United States 4,200,000 4,341,750 senior note, 6.731%, 4/28/22 United States 9,000,000 9,472,500 c Wind Acquisition Finance SA, senior note, 144A, 7.375%, 4/23/21 Italy 45,000,000 46,012,500 senior secured note, first lien, 144A, 4.75%, 7/15/20 Italy 15,000,000 15,121,875 507,726,924 Transportation 1.9% c Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 15,000,000 15,150,000 senior note, 144A, 9.75%, 5/01/20 United States 9,300,000 8,416,500 Hertz Corp., senior note, 6.75%, 4/15/19 United States 26,800,000 27,470,000 5.875%, 10/15/20 United States 10,000,000 10,153,600 6.25%, 10/15/22 United States 10,000,000 10,225,000 c Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 18,800,000 16,544,000 Franklin High Income Trust Statement of Investments, August 31, 2015 (unaudited) (continued) c Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 20,000,000 18,865,000 106,824,100 Utilities 2.6% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 15,400,000 14,976,500 senior note, 5.375%, 1/15/23 United States 18,300,000 17,745,510 c senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States 10,000,000 10,550,000 c InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 45,000,000 39,487,500 NGL Energy Partners LP/NGL Energy Finance Corp., senior note, 5.125%, 7/15/19 United States 3,600,000 3,348,000 NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States 20,000,000 19,350,000 c PPL Energy Supply LLC, senior bond, 144A, 6.50%, 6/01/25 United States 13,500,000 12,538,125 c,e Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 50,000,000 23,125,000 141,120,635 Total Corporate Bonds (Cost $5,799,150,019) 5,122,735,963 Senior Floating Rate Interests (Cost $30,136,270) 0.5% Household & Personal Products 0.5% g Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 30,350,265 29,325,944 Shares Litigation Trusts (Cost $—) 0.0% a,b NewPage Corp., Litigation Trust United States 30,000,000 — Total Investments before Short Term Investments (Cost $5,845,877,310) 5,159,343,505 Short Term Investments (Cost $188,612,138) 3.4% Money Market Funds 3.4% a,i Institutional Fiduciary Trust Money Market Portfolio United States 188,612,138 188,612,138 Total Investments (Cost $6,034,489,448) 97.8% 5,347,955,643 Other Assets, less Liabilities 2.2% 118,209,879 Net Assets 100.0% $ 5,466,165,522 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At August 31, 2015, the aggregate value of these securities was $214,295 representing less than 0.01% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At August 31, 2015, the aggregate value of these securities was $2,344,401,039, representing 42.89% of net assets. d Perpetual security with no stated maturity date. e Defaulted security or security for which income has been deemed uncollectible. f Principal amount is stated in 1,000 Units. g The coupon rate shown represents the rate at period end. h Income may be received in additional securities and/or cash. i Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio FRN - Floating Rate Note PIK - Payment-In-Kind Franklin High Income Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin High Income Trust (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of one fund, Franklin High Income Fund (Fund) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share (NAV) at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At August 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) 4. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2015, in valuing the Fund’s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Consumer Services $ - $ - $ 213,390 $ 213,390 Materials 27,162 - - 27,162 Transportation - 7,041,046 - 7,041,046 Corporate Bonds - 5,096,459,058 26,276,905 b 5,122,735,963 Senior Floating Rate Interests - 29,325,944 - 29,325,944 Litigation Trusts - - - b - Short Term Investments 188,612,138 - - 188,612,138 Total Investments in Securities $ 188,639,300 $ 5,132,826,048 $ 26,490,295 $ 5,347,955,643 a Includes common and convertible preferred stocks as w ell as other equity investments. b Includes securities determined to have no value at August 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 5. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN HIGH INCOME TRUST By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2015 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date October 26, 2015
